Citation Nr: 1810689	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  17-44 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

4.  Entitlement to an initial compensable rating for hypertensive retinopathy of the right eye.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The January 2013 rating decision, in relevant part, granted entitlement to service connection for hypertension and assigned a noncompensable rating, effective January 19, 2011.  The Veteran filed a notice of disagreement with the assigned rating in January 2013.  

The March 2013 rating decision denied entitlement to service connection for sleep apnea, entitlement to service connection for chronic kidney disease and entitlement to SMC based on the need for aid and attendance and on housebound status.  The Veteran filed a notice of disagreement in March 2013.  

In an August 2013 decision, the Board remanded the issues of entitlement to service connection for sleep apnea, entitlement to service connection for kidney disease, entitlement to SMC based on aid and attendance/housebound status and entitlement to an initial compensable rating for hypertension for the issuance of a statement of the case.  

In a January 2015 decision, the RO, in relevant part, granted service connection for hypertensive retinopathy, right eye and assigned a noncompensable rating, effective January 19, 2011.  The Veteran filed a notice of disagreement in January 2015.  

In a March 2016 decision, the Board, in relevant part, granted service connection for hypertensive heart disease.  The Board also remanded the issues of entitlement to service connection for sleep apnea, entitlement to service connection for kidney disease, entitlement to SMC based on aid and attendance/housebound status, entitlement to an initial compensable rating for hypertension and entitlement to an initial compensable rating for hypertensive retinopathy of the right eye for the issuance of a statement of the case.  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for readjudication.  

In a July 2016 rating decision, the RO implemented the Board grant of service connection for hypertensive heart disease and assigned a 30 percent rating effective January 19, 2011.  The RO also granted entitlement to a TDIU effective, October 1, 2015, and granted entitlement to SMC based on housebound criteria from August 1, 2014, to September 30, 2015.  As these are considered full grants of the benefits sought on appeal, the issues are no longer before the Board.  

The Board acknowledges that in a November 2016 statement, the Veteran stated his disagreement with the assigned rating for hypertensive heart disease and the effective dates for TDIU and SMC based on housebound criteria.  However, under VA regulations, as of March 24, 2015, a notice of disagreement must be filed on the proper form.  38 C.F.R. § 20.201 (a) (2017).  The Board also notes that in a November 2016 correspondence, the RO notified the Veteran that he needed to file a notice of disagreement on the proper form.  To date, the Veteran has not filed a notice of disagreement on the proper form.  As such, the Board does not have jurisdiction over the issues decided in the July 2016 rating decision.  

In August 2017, the Veteran was provided with a statement of the case for the issues of entitlement to service connection for sleep apnea, entitlement to SMC and entitlement to an initial compensable rating for hypertension in August 2017.  The Veteran perfected his appeal with an August 2017 VA Form 9.  

As will be discussed below, a statement of the case has not yet been issued for the issue of entitlement to an initial compensable rating for hypertensive retinopathy of the right eye as instructed by the March 2016 Board remand directives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial compensable rating for hypertensive retinopathy of the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not manifest during or as a result of active military service; and is not etiologically related to a service-connected PTSD.

2.  Prior to aggravation by his service-connected diabetes, the Veteran's hypertension was not manifest by diastolic pressure that had been predominantly 100 or more or systolic pressure predominantly 160 or more.

3.  For the entire appeal period, the Veteran's hypertension has not been manifest by diastolic pressure that has been predominantly 100 or more or systolic pressure predominantly 160 or more.

4.  The Veteran does not have an anatomical loss or loss of use of both feet, or of one hand and one foot; does not have blindness in both eyes with visual acuity of 5/200 or less; and is not shown to be permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person, as a result of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).

3.  The criteria for entitlement to SMC based on the need for aid and attendance have not been met.  38 U.S.C. §§ 1114 (l), 5107 (2012); 38 C.F.R. §§ 3.350 (b), 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, the Veteran has not raised any issue with the duty to notify and assist for the issue of entitlement to an initial compensable rating for hypertension.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In regards to the issues of entitlement to service connection for sleep apnea and entitlement to SMC based on aid and attendance, on his March 2013 notice of disagreement, the Veteran asserted that the March 2013 rating decision was incorrect as the rating decision was dated the same day as the VCAA notice letter and he was not provided 30 days to submit additional evidence.  The Board notes prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Here, a March 2013 report of general information shows that a VA representative told the Veteran that he was sending him a VCAA letter for his claimed conditions.  It was noted that the Veteran was informed VA has to give him 30 days in case he has any additional evidence to submit.  It was also noted that the Veteran stated that he did not have any additional evidence and that "he wants us to send the file to the RB".  It was also noted that the Veteran was informed that if he was not happy with the decision he could submit any evidence within a year of the decision and the Veteran agreed.  The Board also notes that actual knowledge of the evidence needed to establish service connection and special monthly compensation has been demonstrated as the Veteran received the information in VCAA letters and in the statement of the case and has submitted lay arguments, Board decisions regarding secondary service connection and an examination for housebound status or permanent need for regular aid and attendance.  Thus, no showing of prejudice has been made in this case.  

Service Connection 

The Veteran contends that his sleep apnea is secondary to his service-connected PTSD.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of sleep apnea as illustrated by a May 2015 VA central nervous system and neuromuscular disease examination.  Additionally, in a June 2012 rating decision, the RO granted service connection for PTSD.  The Board also notes that the Veteran does not contend, and the most competent and credible evidence of record does not suggest that the Veteran's sleep apnea is related to his military service.  Therefore, the Veteran's claim turns on whether his sleep apnea is related to his service-connected PTSD.  

In this regards, the Veteran submitted an October 2003 VA PTSD examination which noted that the Veteran has difficulty falling asleep and chronic sleep impairment.  A handwritten note from the Veteran asserted that the Veteran was diagnosed with sleep apnea and was on a CPAP machine secondary to PTSD.  

With his August 2017 VA Form 9, the Veteran submitted a Board decision concerning another Veteran that granted service connection for sleep apnea as secondary to service-connected PTSD.  The Board notes that the Board decision granted the claim based on a VA psychiatric report and a VA examination.  

Based on the above, the Board finds that entitlement to service connection for sleep apnea is not warranted.  

In this regards, the Board acknowledges the Board decision submitted by the Veteran concerning another Veteran.  The Board notes that previous decisions are not precedential and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2017); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  The Board acknowledges that the decision submitted reflects that service connection was granted based on a finding that it was secondary to PTSD in the case of another Veteran; nonetheless, the Board notes that the facts of the cited decision are unique to that claim and do not substantiate that the current Veteran's sleep apnea is related to his PTSD.  Specifically, in the other Veteran's case, the Board granted the claim based on competent and credible medical evidence.  

Here, however, the only evidence of record that the Veteran's sleep apnea is related to his service-connected PTSD are the Veteran's own lay assertions.  However, the determining the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his sleep apnea was caused and/or aggravated by his service-connected PTSD, to include symptoms of sleep disturbance, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions regarding the etiology of his sleep apnea.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's hypertension is rated under diagnostic code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under diagnostic code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.

Turning to the evidence of record, the Veteran was granted service connection for hypertension based on the aggravation of a non-service connected disability by a service-connected disability, which in this case was the Veteran's service connected diabetes.  See January 2013 rating decision.  When evaluating a disability that has been service connected based on aggravation, it is essential for VA to determine the extent of the aggravation and deduct the baseline level of severity as well as any increase due to the natural progression of the disease.  See 38 C.F.R. § 3.310 (b).

Here, the December 2012 VA examiner stated that the Veteran's diabetes permanently aggravated his hypertension because the Veteran's hypertension medication had been increased to control his blood pressure since he was diagnosed with diabetes.  The evidence of record also shows that the Veteran has had hypertension requiring medication since at least 1997 and that he was diagnosed with diabetes in May 2004.  VA treatment records show that the Veteran was taking Ramipril 2.5 mg for his hypertension.  A July 2004 VA treatment record shows that the Veteran's medication was changed to Lisinopril 2.5 with a blood pressure reading of 111/65.  A January 19, 2011 VA treatment record shows that the Lisinopril was increased to 5 mg following elevated blood pressure readings of 140/91 and 140/89 earlier that month.  As such, the Board finds that the pre-aggravation or baseline percentage more closely approximates the noncompensable rating under diagnostic code 7101.  The Board also notes that this is the most beneficial finding for the Veteran.  

Since January 19, 2011, VA treatment record shows that the Veteran's hypertension has been manifest by systolic pressure of at worst 158 and diastolic pressure of at worst 100.  The Board notes that the Veteran's blood pressure was noted as 158/100 on one occasion in September 2011 and a retest revealed a blood pressure reading of 141/93.  

The December 2012 VA examination shows that the Veteran reported that he was being treated with Lisinopril.  It was noted that the Veteran's blood pressure was controlled.  It was noted that the Veteran's treatment plan included taking continuous medication for hypertension in that the Veteran took Lisinopril.  It was noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's current blood pressure was noted as 120/80, 120/80 and 120/80.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  

The Veteran was afforded a VA hypertension examination in December 2015.  The Veteran's blood pressure readings were 130/73, 144/75, and 139/87.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications signs or symptoms related to his hypertension.  The examiner concluded that the Veteran's hypertension impacted his ability to work in that the Veteran is limited to non-strenuous activity that would increase blood pressure and relegated to sedentary positions and occupations requiring decreased stress levels.  

Based on the evidence above, the Board finds that a compensable rating for the Veteran's hypertension is not warranted.  The evidence of record shows that the Veteran's diastolic pressure has not been predominantly 100 or more and his systolic pressure has not been predominantly 160 or more at any time during the appeal period.  Therefore, the Veteran's hypertension does not more closely approximate the criteria contemplated in the compensable rating.  

The Board recognizes that the Veteran sincerely believes that he is entitled to higher ratings.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his hypertension based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regards to these claims.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board notes that the Veteran was granted entitlement to a TDIU effective October 1, 2015.  However, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this regards, the Board finds that prior to October 1, 2015, a claim for TDIU due solely to the Veteran's service-connected hypertension has not been reasonably raised by the record.  Instead, the evidence of record does not illustrate that the Veteran was unemployable prior to October 1, 2015, due solely to his service-connected hypertension.  

SMC Aid and Attendance

Under 38 U.S.C. § 1114 (l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).  The term "loss of use" of a hand or foot constitutes a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350 (a)(2), 4.63.

Determinations as to need for aid and attendance based on service-connected disability must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).

The Veteran filed a claim for SMC based on aid and attendance/housebound status on October 24, 2012.  

The Veteran's service-connected disabilities are: diabetic neuropathy (80 percent); PTSD (30 percent); hypertensive heart disease (30 percent); status post total left knee replacement (previously rated as degenerative joint disease, left knee) (30 percent); diabetes mellitus (10 percent); degenerative disc disease and antherolisthesis lumbar spine (10 percent); malaria (noncompensable); hypertensive retinopathy, right eye (noncompensable); and hypertension (noncompensable).  The combined rating was 90 percent, effective October 24, 2012 and 100 percent effective August 11, 2014.  A TDIU is in effect from October 1, 2015.  The Veteran is in receipt of special monthly compensation for loss of use of a creative organ from January 22, 2007.  The Veteran is also in receipt of special monthly compensation based on housebound status from August 1, 2014 to September 30, 2015.  

An October 2012 examination for housebound status or permanent need for regular aid and attendance shows that the Veteran was diagnosed with high blood pressure, history of CVA, obstructive sleep apnea, obesity, degenerative joint disease of the right knee and degenerative disc disease.  It was noted that the Veteran was able to feed himself; was not legally blind (left eye 20/25, right eye 20/20); did not require nursing home car; and had the ability to manage his own financial affairs.  It was noted that the Veteran was not able to prepare his own meals; needed assistance with bathing, grooming and other hygiene needs; and required mediation management  It was noted that the Veteran had a mild gait otalgia, a single point cane for ambulation and was a well-nourished male-obese.  In regards to restrictions of each upper extremity, it was noted that the Veteran had a history of bilateral carpal tunnel syndrome and had some difficulty with buttons closest to the neck collar.  In regards to restrictions of the lower extremity, it was noted that the Veteran had minimal difficulty with ambulation due to degenerative joint disease of the right knee.  It was noted that the Veteran used a single point cane to assist with ambulation and mobility.  In regards to restrictions of the spine, the Veteran was unable to participate in moderate bending, standing or ambulation for long distance due to his back.  It was noted that the Veteran had occasional episodes of dizziness with daily activities and minimal exertion.  It was noted that the Veteran's spouse takes care of the household errands and that the Veteran leaves the home to attend medical appointments and church services.  

A December 2012 VA aid and attendance examination shows that it was noted that the Veteran was not permanently bedridden or currently hospitalized.  It was noted that the Veteran could not travel beyond his current domicile.  It was noted that the Veteran's mode of travel to the exam was a private vehicle accompanied by a family member.  It was noted that the Veteran's typical daily activities included sitting around and staring at out the window.  It was noted that the Veteran used a cane regularly for the right knee condition status post right knee surgery and for residuals of a stroke.  It was noted that the Veteran had dizziness weekly but less often and mild occasional memory loss.  It was noted that imbalance affected the ability to ambulate constantly or near constantly.  It was noted that the right knee and low back conditions caused the Veteran to have balance problems.  The Veteran reported that the Veteran's wife assisted him with dressing.  It was noted that the self-care skills the Veteran was unable to perform were dressing and undressing and bathing.  It was noted that the Veteran had a stooped posture, an antalgic gait and was overweight for his height.  It was noted that the Veteran could walk without assistance from another person up to a few hundred yards.  It was noted that the Veteran needed the aid of a cane for ambulation.  It was noted that the Veteran could leave the home for fishing, church and medical appointments.  It was noted that the functional impairments were permanent.  The Veteran did not have cervical spine limitation of motion or deformity.  The Veteran had decreased range of motion of the spine but the abnormality did not interfere with breathing.  The lower extremities had limitation of joint motion.  There was abnormal weight bearing in that the Veteran limped on the right.  Propulsion was abnormal as it took longer to start walking.  Further details of functional disabilities were noted as the Veteran used a cane on the right side.  It was noted that the Veteran knew the amount of his benefits payment and was able to prudently handle payments.  The Veteran knew the amount of his monthly bills and personally handled money and pay bills.  It was noted that the Veteran was capable of managing his financial affairs.  It was noted that a social work assessment was not necessary to render an opinion.  The diagnoses were degenerative joint disease of the knees, degenerative disc disease of the lumbar spine, diabetes and a history of malaria.  

An October 2017 examination for housebound status or permanent need for regular aid and attendance shows that the Veteran was diagnosed with vascular dementia, COPD, diabetes and cerebrovascular disease.  It was noted that the Veteran was able to feed himself.  It was noted that the Veteran was not able to prepare his own meals and due to memory loss the Veteran should not operate the stove or any other machine.  It was noted that the Veteran needs assistance with bathing and tending to other hygiene needs as he has dementia and COPD and he often forgets and is limited because of shortness of breath.  The Veteran was not legally blind and did not require nursing home care.  It was noted that the Veteran required medication management as he is confused as to how to take his medications due to the dementia.   It was noted that the Veteran needs assistance managing his financial affairs because he has vascular dementia.  It was noted that the Veteran was well developed and obese.  It was noted that there were no restrictions of the upper extremities, lower extremities, or spine, trunk and neck.  It was noted that the Veteran had chronic COPD and vascular dementia.  It was noted that the Veteran walks with a cane.  It was noted that the Veteran goes to his doctor's appointments and back home due to his memory loss.  It was noted that the Veteran may leave the home for leisure activities as tolerated as long as he is accompanied by someone.  

Based on the above, the medical evidence of record, when taken together, does not show that the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; that he has blindness in both eyes with visual acuity of 5/200 or less; or that he is shown to be permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person, as a result of service-connected disability.  While the evidence does reflect he requires regular assistance from another person for daily self-care functions, such need is not due to his service-connected disabilities, alone, but in large measure is due to co-existing nonservice-connected disabilities of dementia, residuals of a stroke, COPD, carpal tunnel syndrome and right knee disability.  Consequently, the criteria for establishing entitlement to SMC based on the need for aid and attendance are not met.  The preponderance of the evidence is against this claim, and the appeal in this matter must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.  

Entitlement to an initial compensable rating for hypertension is denied.  

Entitlement to SMC based on the need for aid and attendance is denied



REMAND

As noted above, a statement of the case has not yet been issued for the claim of entitlement to an initial compensable rating for hypertensive retinopathy of the right eye.  A review of the Veterans Appeals Control and Locator System (VACOLS) indicates that the appeal was noted as ready to review by a Decision Review Officer (DRO) but was closed in May 2017 without the issuance of a statement of the case.  The Board finds no evidence that the Veteran withdrew his claim for the foregoing and, as such, the Board finds that a remand is warranted for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issue of entitlement to an initial compensable rating for hypertensive retinopathy of the right eye.  The issue should only be returned to the Board if a timely substantive appeal is filed.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


